DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed 11/22/2021.

Status of Claims
1.	Claims 1, 3-7, 9-11, 14-28, 30, 33, 36, 38 and 56 are pending and currently under consideration for patentability.
	Claims 2, 31-32 and 35 are cancelled as of the November 11, 2021 claim amendment.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on November 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	Applicant has amended claims 9 and 19 to change their dependency; accordingly, the previously applied claim objections are withdrawn.
Applicant has also amended claims 1, 10, 11, 17-20, 22, 23, 27 and 36 to successfully overcome all of the previously applied 35 U.S.C. 112(b) rejections; accordingly, the previously applied 35 U.S.C. 112(b) rejections are withdrawn.

Response to Arguments
4.	Applicant’s arguments, see pages 12-16 of Applicant’s Remarks, filed November 11, 2021, with respect to the rejection(s) of claim(s) 1, 3-7, 9-11, 14-15, 17-20, 22-28, 30, 33, 36, 38 and 56 under 35 U.S.C. 103 as being unpatentable over Updike (US 3,953,329) in view of Kreymann (US PGPUB . have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levitov (US PGPUB 2009/0018484).
While examiner does not contend the fact that Updike teaches a method of removing carbon dioxide from whole blood by using an alkaline material to remove bicarbonate, examiner disagrees with applicant’s arguments that Updike is not directed to a process for oxygenating blood and/or a dialysis liquid; and Hydrogen peroxide is not an oxygen enriched liquid. Nonetheless, Examiner has provided a second non-final rejection which utilizes Levitov as a primary reference.  Updike, Kreymann, Evans and Jensen remain in the present rejection for rendering claims as obvious.

Claim Objections
5.	Claim 36 is objected to because of the following informalities:  
	The new amendment to claim 36 include a misspelling of --solid-- in the final line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 3-7, 9, 10, 15, 17, 22-23, 25, 26, 28, 30, 33, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Levitov (US PGPUB 2009/0018484) in view of Kreymann (US PGPUB 2005/0082225).

7.	With regard to claims 1, 4 and 36, Levitov discloses a process for oxygenating blood (system device and method for oxygenation; Fig. 1; abstract; [0001]; claim 1), comprising the steps of providing an oxygen-rich dialysis liquid (oxygen rich carrier fluid); introducing oxygen into blood (via liquid oxygen transfer; [0005]), wherein the oxygen-rich dialysis liquid has a pH in the range from pH 6.8 to pH 11 (Hemopure used in the dialysis filter example; [0008]; which is a well-known blood substitute product having a pH in the range of 7.6-7.9); thereby generating oxygen-enriched blood (after being passed 
	However, Levitov is silent in regard to the dialysis liquid comprising albumin.
	Kreymann discloses means for removing protein-bound substances (abstract; Figs. 1-3) through the utilization of a dialysis liquid for treating a human or animal subject by conventional haemodialysis, haemofiltration or haemodiafiltration, or the like ([0001-0002]; [0021]; [0013]; [0025]; [0034]), wherein the dialysis liquid comprises albumin, preferably 10 to 60 g/l albumin (40 to 60 g/l; [0059]) having a pH in the range from pH 6.8 to pH 11 (pH of 8 to 13; [0041]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the oxygen rich dialysis liquid disclosed by Levitov to comprise albumin, similar to that disclosed by Kreymann, in order to provide a dialysate that allows for efficient removal of protein bound toxins, since albumin is the main carrier protein for protein-bound toxins in the blood, as suggested by Kreymann in paragraphs [0021] and [0040].
	With further regard to claims 4, 5 and 36, while Levitov discloses the utilization of an oxygen rich carrier fluid ([0005]; [0007]) as a dialysis fluid, and Kreymann discloses the utilization of an albumin dialysis liquid for treating a human or animal subject by conventional haemodialysis, haemofiltration or haemodiafiltration, or the like ([0001-0002]; [0021]; [0013]; [0025]; [0034]), Levitov and Kreymann silent in regard to a method step of introducing oxygen into the dialysis liquid; thereby generating oxygen-enriched dialysis liquid, wherein the oxygen introduced into the dialysis fluid is introduced by means of liquid oxygen or an oxygen enriched liquid.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to generate an oxygen-enriched dialysis liquid, by introducing the oxygen-rich carrier fluid disclosed by Levitov into an albumin containing dialysis fluid, similar to that disclosed by Kreymann, in order to utilize a dialysate which allows for efficient removal of protein bound toxins, as suggested by Kreymann in paragraphs [0021] and [0040], while also providing liquid to liquid 

8.	With regard to claim 3, Levitov discloses that the oxygen (liquid to liquid oxygen transfer) introduced into the blood is not gaseous oxygen ([0005]; [0007]; claim 1).

9.	With regard to claims 6 and 38, Levitov discloses that step of exposing encompasses said blood flowing through a first chamber (oxygenator chamber, 16 having blood side inlet, 17 and blood side outlet 21; Fig. 2), thereby entering, passing through and exiting the first chamber (see directional arrows; Fig. 2), and said dialysis liquid flowing through a second chamber (oxygenator chamber, 16 having fluid oxygen carrier side inlet, 18 and fluid oxygen carrier side outlet 19; Fig. 2), thereby entering, passing through and exiting the second chamber (see directional arrows; Fig. 2), wherein the first and second chamber are separated from each other by said semipermeable membrane (40; [0007]).

10.	With regard to claim 7, Levitov discloses that the first chamber, the semipermeable membrane (40) and the second chamber are comprised by one device (16; Fig. 2; [0007]), which is a dialysis unit or a dialyzer (dialysis filter utilized in example presented in [0008]).

11.	With regard to claim 9, Levitov discloses that the step of introducing oxygen into the dialysis liquid (oxygen rich carrier fluid; [0005]) is performed at a site outside the device (16; preformulated carrier, similar to the Hemopure example of [0008]), so that the dialysis liquid enters into the device (16) in oxygen-enriched form ([0007]).

12.	With regard to claim 10, Levitov discloses that oxygen is introduced into said blood by infusion (through the membrane, 40 of oxygenator, 16) of an oxygen-enriched liquid and/or infusion of liquid oxygen (liquid to liquid oxygen transfer for oxygenation of the blood; [0005]; [0007]; claim 1).

	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to generate an oxygen-enriched dialysis liquid, by introducing the oxygen-rich carrier fluid disclosed by Levitov into an albumin containing dialysis fluid, similar to that disclosed by Kreymann, in order to utilize a dialysate which allows for efficient removal of protein bound toxins, as suggested by Kreymann in paragraphs [0021] and [0040], while also providing liquid to liquid oxygen transfer so that the blood can be sufficiently oxygenated and subsequent CO2 and other toxins pass into the oxygen enriched dialysis fluid, as suggested by Levitov in paragraphs [0005] and [0007].

13.	With regard to claim 15, while Levitov discloses a well-known example oxygen-rich carrier fluid having a pH in the range of 7.6-7.9 (Hemopure used in the dialysis filter example; [0008]), Levitov fails to explicitly disclose that the dialysis liquid has a pH from 8.0 to 9.0.
	However, Kreymann discloses a dialysis liquid having a pH of 8 to 13 ([0041]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pH of the dialysis liquid disclosed by Levitov to be between pH 8.0 and pH 9.0, similar to that disclosed by Kreymann, in order to weaken the binding of certain toxins to proteins and hence increase the concentration of free toxin in the fluid, as suggested by Kreymann in paragraph [0041]. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.

With regard to claim 17, Levitov is silent in regard to at least part of the process, preferably one or more steps of the process is/are carried out at a temperature of less than 37 degrees Celcius.
	However, Kreymann discloses at least part of the process being carries out at a temperature of less than 37 degrees Celicius (35-37 degrees Celcius; [0044]; [0048-0050]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process disclosed by Levitov to have parts carried out at temperatures of less than 37 degrees Celcius, similar to that disclosed by Kreymann, in order to keep the fluid at an optimal temperature for the patient, as suggested by Kreymann in paragraph [0050].  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  And Kreymann makes it clear in paragraphs [0044] and [0048-0050] that temperature of the dialysis fluid is a result effective variable affecting both the blood and the patient, where temperature gradient used also depends on the nature of the fluid, the adsorber and the toxin to be removed, as suggested by Kreymann in paragraph [0048].

15.	With regard to claims 22-23, Levitov discloses that the dialysis liquid (oxygen-rich carrier liquid) exiting the second chamber (of 16, via outlet, 19; Fig. 2), is subjected to at least one treatment step, and subsequently re-enters the second chamber (“the fluid may be recycled as indicated by arrow 30 through return line 33. It should also be recognized that a CO.sub.2 scrubber can be inserted into the deoxygenated fluid line 33 to maintain adequate control over blood pH and the like when the carrier fluid is recycled”; [0007]; Fig. 1); wherein the at least one treatment step is selected from exposure to an (i) adsorber and/or (ii) contact with a membrane, and/or (iii) acidic pH and/or basic pH exposure (CO2 scurbber; [0007]).

16.	With regard to claim 25, Levitov discloses a step of measuring at least one parameter of the blood and/or of the dialysis liquid, the parameter being selected from one or more of pH, carbon dioxide, partial pressure ([0008]).

17.	With regard to claim 26, Levitov is silent in regard to the albumin being selected from human serum albumin and/or bovine serum albumin.
	However, Kreymann discloses that albumin is selected from human serum albumin and/or bovine serum albumin ([0059]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Levitov to comprise human/bovine serum albumin, similar to that disclosed by Kreymann, in order to provide a dialysate that allows for efficient removal of protein bound toxins, since albumin is the main carrier protein for protein-bound toxins in the blood, as suggested by Kreymann in paragraphs [0021] and [0040].

18.	With regard to claim 28, Levitov discloses that the pH of the dialysis liquid is adjusted (via CO2 scrubber within recycling line, 33; [0007]) prior to re-introducing the dialysis liquid into the second chamber (Figs. 1, 2).

19.	With regard to claims 30 and 33, Levitov discloses a method for extracorporeal treatment of blood from a human or animal subject (Fig. 1; abstract), wherein the method comprises the steps: (i) removing blood from a vein or artery of said subject (10; via cannula 12); (ii) subjecting blood of step (i) to a process of claim 1 (see rejection to claim 1 above); and (iii) reintroducing blood of step (ii) into an artery or vein of said subject (10; via cannula, 14 and pump, 24); wherein the subject (10) is selected from a subject suffering from lung failure, a subject suffering from respiratory failure, a subject suffering from kidney failure, or a subject suffering from combinations of any two or more of these ([0002-0005]; [0007]).

Claims 11, 14, 18-20, 24, 27 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Levitov in view of Kreymann, as applied to claim 1 above, in further view of Updike (US 3,953,329).

21.	With regard to claim 11, Levitov and Kreymann are silent in regard to the dialysis liquid comprising, in addition to albumin, one or more buffering agents, which are characterized by at least one pKa value in the range from 7.0 to 11.0.
	However, Updike discloses a method for dialyzing carbon dioxide from blood plasma (abstract), wherein a dialysis liquid (dialysis bath) that comprises carbonate/bicarbonate (col. 1, line 45 - col. 2, line 2; col. 2, line 47 - col. 3, line 11) is utilized. Examiner notes that carbonate/bicarbonate must inherently have a pKa value in the range from 7.0 to 11.0, otherwise the carbonate/bicarbonate would not be disclosed as one of the possible buffering agents.
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis fluid disclosed by Levitov in view of Kreymann to include a buffering agent, similar to that disclosed by Updike, in order to utilize a dialysis fluid that allows for CO2 excretion which is more efficient per unit of membrane surface area because the concentration of bicarbonate ion is normally twenty times greater than the concentration of dissolved CO2, and as a result, a more efficient concentration gradient is achieved to drive transmembrane excretion of CO2.

22.	With regard to claim 14, while Updike discloses that addition of fresh dialysis solution and alkali, preferably in the form of a solution, can be regulated to keep the carbon dioxide content of the blood within the broad range of 23-30 millimoles per liter for normal venous blood (col. 3, lines 29-64), Levitov, Kreymann and Updike fail to explicitly disclose that the dialysis liquid has a buffering capacity of 12 mmol/l or more for H+ ions.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, one having ordinary skill in the art would look to tailor the buffering capacity of the dialysis fluid for the specific purpose, since buffering capacity is known in the art as a result effective variable dictating the amount of an acid or base that can be added to a volume of solution before its pH changes significantly.  Additionally, Updike provides motivation for such a modification by discussing dialysis fluid pH regulation in column 3, lines 2-64.

23.	With regard to claim 18, while Levitov discloses that the pump (24; Fig. 1) meters, regulates and controls the rate of blood flow through the system ([0007]; from cannula, 12 to cannula, 14), Levitov and Kreymann are silent in regard to the blood flowing through the first chamber at a low-flow flow rate of 100-800 ml/min, at a mid-flow flow-rate of 800-2400 ml/min, or at a high-flow flow-rate of more than 2400 ml/min..
However, Updike discloses that the blood flows through the first chamber (blood compartment; Fig. 2) at a low-flow flow-rate of 100 to 750 ml/min (col. 5, lines 53-57); and that by appropriately controlling the addition rates of fresh dialysis solution and alkali solution, correction of both metabolic and respiratory disturbances of acid-base balance can be obtained (col. 3, lines 61-64).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify a desired flow rate of blood through the first chamber disclosed by Levitov in view of Kreymann to be either low-flow, mid-flow or high-flow flow rates depending on the specific needs of the patient; and that y appropriately controlling the addition rates of fresh dialysis solution and alkali solution, correction of both metabolic and respiratory disturbances of acid-base balance can be obtained, as suggested by Updike in column 3, lines 61-64.

With regard to claim 19, Levitov and Kreymann fail to explicitly disclose that the pH and composition of the dialysis liquid are chosen for the amount of oxygen to be added to the blood and/or chosen for the amount of undesired substance.
However, Updike discloses that the pH and the composition of the dialysis liquid are chosen for the amount of oxygen to be added to the blood (col. 2, line 47 - col. 3, line 64).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to choose the pH and composition of the dialysis liquid disclosed by Levitov in view of Kreymann, based on the amount of oxygen to be added to the blood, similar to that disclosed by Updike, in order to more accurately tailor the dialysis liquid to the conditions currently existing with respect to the blood plasma subject to treatment, as suggested by Updike in column 3, lines 12-23.

25.	With regard to claim 20, while Updike discloses that said dialysis liquid (dialysis bath) comprises carbonate/bicarbonate (col. 1, line 45 - col. 2, line 2; col. 2, line 47 - col. 3, line 11), Levitov, Kreymann and Updike are silent in regard to the dialysis liquid comprising 10 to 40 mmol/l carbonate/bicarbonate.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the carbonate/bicarbonate of the dialysis liquid disclosed by Levitov in view of Kreymann in view of Updike to be 10 to 40 mmol/l, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would look to tailor the buffer of the dialysis liquid in order to control the amount of resistance to pH change upon the addition of other components.

With regard to claims 24, While Levitov discloses the use of a CO2 scrubber to remove CO2 and treat the recycled dialysis liquid ([0007]), Levitov and Kreymann are silent in regard to the treatment step including acidification of the dialysis liquid to acidic pH for formation of carbon dioxide.
However, Updike discloses that the at least one treatment step is selected from exposure to an adsorber (alkali addition) and/or contact with a membrane (hemodialysis membrane; Fig. 1), and/or acidic pH and/or basic pH exposure (Fig. 2; col. 3, lines 3-11); and wherein the treatment step includes acidification of the dialysis liquid to acidic pH for formation of carbon dioxide (col. 4, line 35 - col. 5, line 20).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treatment step disclosed by Levitov in view of Kreymann to include acidification of the dialysis liquid to acidic pH for formation of carbon dioxide, similar to that disclosed by Updike, in order to control pH in addition to the removal of carbon dioxide, whereby the conversion of the dialyzed bicarbonate ion to water and CO2 produces hydroxy ions which operate to reduce the amount of alkali required to be added for maintaining the desired pH level and correspondingly reduce the amount of precipitate that is formed, as suggested by Updike in column 4, lines 57-65.

27.	With regard to claim 27, while, Updike discloses that the dialysis liquid comprises calcium ions (col. 4, lines 35-56; col. 7, lines 6-16), Levitov, Kreymann and Updike fail to explicitly disclose that the dialysis liquid comprises more than 1.7 mmol/l calcium ions.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of calcium ions in the dialysis liquid disclosed by Levitov in view of Kreymann in view of Updike, to be more than 1.7 mmol/l, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would look to tailor the amount of calcium ion, since in column 7, lines 6-

28.	With regard to claim 56, while Levitov discloses separating a flow of the dialysis liquid into a first flow (initial line from oxygen-rich carrier liquid reservoir through the pump, 33 and into the inlet, 18 of 16) and a second flow which includes a CO2 scrubber for CO2 removal (from outlet, 19 of 16 to the recirculating line, 33 of carrier liquid; [0007]; Fig. 1), Levitov and Kreymann are silent in regard to adding an acidic fluid to the first flow of dialysis liquid; removing toxins by filtrating, dialysing, precipitating or diafiltrating the acidified first flow of the dialysis liquid; adding an alkaline fluid to the second flow of the dialysis liquid; removing toxins by filtrating, dialysing, precipitating or diafiltrating the alkalized second flow of the dialysis liquid; and merging the first and the second flow of the dialysis liquid.
Updike discloses the further steps (Fig. 2) of: separating a flow of the dialysis liquid into a first flow (initial line of dialysis bath) and a second flow (recirculating line of dialysis bath); adding an acidic fluid (from alkaline reservoir) to the first flow of dialysis liquid; removing toxins (CO2) by filtrating, dialyzing, precipitating or diafiltrating (through hemodialysis membrane; Fig. 2) the acidified first flow of dialysis liquid; adding an alkaline fluid to the second flow (recirculating flow) of dialysis liquid; removing toxins (CO2) by filtrating, dialyzing, precipitating or diafiltrating (through hemodialysis membrane; Fig. 2) the alkalized second flow of dialysis liquid; and merging the first and second flow of the dialysis liquid (Fig. 2; col. 4, line 35 - col. 5, line 20).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process disclosed by Levitov in view of Kraymann to include additional steps of adding an acidic fluid to the first and second flow of dialysis fluid, similar to that disclosed by Updike, in order to ensure efficient removal of toxins from the dialysate prior to and after the introduction to the circulating blood, so that blood oxygenation is not hindered, and recirculated dialysate is clean and ready for re-use, as suggested by Updike in column 4, line 35 to column 5, line 20, and also suggested by Levitov in paragraph [0007]. 

29.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levitov in view of Kreymann, as applied to claim 1 above, in further view of Evans et al. (US PGPUB 2015/0086969).

30.	With regard to claim 16, Levitov and Kreymann are silent in regard to the dialysis liquid comprising 2, 3-diphosphoglycerate.
	However, Evans discloses treatment of transfusion blood (abstract; Fig. 1), wherein a dialysis liquid is provided which comprises 2, 3-diphosphoglycerate ([0013]; claim 12).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Levitov in view of Kreymann to include 2, 3-diphosphoglycerate, similar to that disclosed by Evans, in order to utilize a compound known to be important in aiding the release of oxygen molecules, as suggested by Evans in paragraph [0013].

31.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Levitov in view of Kreymann in view of Updike, as applied to claim 11 above, in further view of Jensen et al. (US PGPUB 2012/0080377).

32.	With regard to claim 21, Levitov, Kreymann and Updike are silent in regard to the dialysis liquid comprising 5 to 20 mmol/l Tris.
	However, Jensen discloses biomimetic membranes and uses thereof (abstract), wherein it is evident that 20 mmol/l Tris is widely used in the field of dialyzers (Fig. 3; [0095]) as a binding buffer, elution buffer, and wash buffer ([0150]).
	Therefore, would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Levitov in view of Kreymann in view of Updike to include 20 mmol/l Tris, similar to that disclosed by Jensen, in order to utilize well-known buffers in the art in well-known amounts. Additionally, one having ordinary skill in the art would look to tailor the buffer of the dialysis liquid in order to control the amount of resistance to pH change upon the addition of other components.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781